 

Exhibit 10.1
[Employee performance-vesting award]
FORM OF
TESORO LOGISTICS LP
2011 LONG-TERM INCENTIVE PLAN
PERFORMANCE PHANTOM UNIT AGREEMENT
 
Pursuant to this Performance Phantom Unit Agreement, dated as of [_______], 2011
(the “Agreement”), Tesoro Logistics GP, LLC (the “Company”), as the general
partner of Tesoro Logistics LP (the “Partnership”), hereby grants to
[___________] (the “Participant”) the following award of Phantom Units (“Phantom
Units”), pursuant and subject to the terms and conditions of this Agreement and
the Tesoro Logistics LP 2011 Long-Term Incentive Plan (the “Plan”), the terms
and conditions of which are hereby incorporated into this Agreement by
reference. Each Phantom Unit shall constitute a Phantom Unit under the terms of
the Plan and is hereby granted in tandem with a corresponding DER, as further
detailed in Section 3 below. Except as otherwise expressly provided herein, all
capitalized terms used in this Agreement, but not defined, shall have the
meanings provided in the Plan.
 
GRANT NOTICE
 
Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
Maximum Number of Phantom Units: [________]
Target Number of Phantom Units:    [________]
Grant Date: [________], 20[__]
Performance Period Commencement Date: [__________], 20[__]
Measurement Date: [__________], 20[__]
Vesting of Phantom Units: The Phantom Units shall vest as set forth in Section 4
below.
Termination of Phantom Units: In the event of a termination of the Participant's
Service for any reason, all Phantom Units that have not vested prior to or in
connection with such termination of Service shall thereupon automatically be
forfeited by the Participant without further action and without payment of
consideration therefor. In addition, effective as of the Measurement Date, any
portion of the Phantom Units that does not become vested in accordance with
Section 4(a) below shall automatically be forfeited by the Participant without
further action and without payment of consideration therefor.
Payment of Phantom Units: Vested Phantom Units shall be paid to the Participant
in the form of Units as set forth in Section 5 below.

1

--------------------------------------------------------------------------------

 

DERs: Each Phantom Unit granted under this Agreement shall be issued in tandem
with a corresponding DER, which shall entitle the Participant to receive
payments in an amount equal to Partnership distributions in accordance with
Section 3 of this Agreement.

2

--------------------------------------------------------------------------------

 

 
TERMS AND CONDITIONS OF PHANTOM UNITS
 
 
1.Grant. The Company hereby grants to the Participant, as of the Grant Date, an
award of [________] Phantom Units, subject to all of the terms and conditions
contained in this Agreement and the Plan, which amount represents the maximum
number of Phantom Units that may vest in accordance with Section 4 below. Such
maximum, which is indicated as the Maximum Number of Phantom Units in the Grant
Notice above, is equal to 200% of the Target Number of Phantom Units (as
indicated in the Grant Notice above).
 
2.Phantom Units. Subject to Section 4 below, each Phantom Unit that vests shall
represent the right to receive payment, in accordance with Section 5 below, in
the form of one Unit. Unless and until a Phantom Unit vests, the Participant
will have no right to payment in respect of any such Phantom Unit. Prior to
actual payment in respect of any vested Phantom Unit, such Phantom Unit will
represent an unsecured obligation of the Partnership, payable (if at all) only
from the general assets of the Partnership.
 
3.Grant of Tandem DER. Each Phantom Unit granted hereunder is hereby granted in
tandem with a corresponding DER, which DER shall remain outstanding from the
Grant Date until the earlier of the payment or forfeiture of the Phantom Unit to
which it corresponds. Each vested DER shall entitle the Participant to receive
payments, subject to and in accordance with this Agreement, in an amount equal
to any distributions made by the Partnership in respect of the Units underlying
the Phantom Units to which such DER relates. The Company shall establish, with
respect to each Phantom Unit, a separate DER bookkeeping account for such
Phantom Unit (a “DER Account”), which shall be credited (without interest) on
the applicable distribution dates with an amount equal to any distributions made
by the Partnership during the period that such Phantom Unit remains outstanding
with respect to the Unit underlying the Phantom Unit to which such DER relates.
Upon the vesting of a Phantom Unit, the DER (and the DER Account) with respect
to such vested Phantom Unit shall also become vested. Similarly, upon the
forfeiture of a Phantom Unit, the DER (and the DER Account) with respect to such
forfeited Phantom Unit shall also be forfeited. DERs shall not entitle the
Participant to any payments relating to distributions occurring after the
earlier to occur of the applicable Phantom Unit payment date or the forfeiture
of the Phantom Unit underlying such DER. The DERs and any amounts that may
become distributable in respect thereof shall be treated separately from the
Phantom Units and the rights arising in connection therewith for purposes of
Section 409A of the Code (including for purposes of the designation of time and
form of payments required by Section 409A).
 
4.Vesting and Termination.
(a)    Vesting. Subject to Sections 4(b) and (c) below, all or a portion of the
Phantom Units shall vest as of the Measurement Date (as indicated in the Grant
Notice above) as follows:
(i)    If the Partnership achieves a TUR over the Performance Period that is
below the 30th percentile of the TURs of the component members of the
Partnership's Peer Group over the Performance Period, none of the Phantom Units
shall vest;

3

--------------------------------------------------------------------------------

 

 
(ii)    If the Partnership achieves a TUR over the Performance Period that is at
the 30th percentile of the TURs of the component members of the Partnership's
Peer Group over the Performance Period, a number of Phantom Units equal to 50%
of the Target Number of Phantom Units (as indicated in the Grant Notice above)
shall vest;
(iii)    If the Partnership achieves a TUR over the Performance Period that
exceeds the 30th percentile of the TURs of the component members of the
Partnership's Peer Group over the Performance Period, but is below the 50th
percentile of the TURs of the component members of the Partnership's Peer Group
over the Performance Period, the number of Phantom Units that shall vest shall
be determined by linear interpolation between 50% of the Target Number of
Phantom Units (as indicated in the Grant Notice above) and 100% of the Target
Number of Phantom Units (as indicated in the Grant Notice above);
(iv)    If the Partnership achieves a TUR over the Performance Period that is at
the 50th percentile of the TURs of the component members of the Partnership's
Peer Group over the Performance Period, a number of Phantom Units equal to 100%
of the Target Number of Phantom Units (as indicated in the Grant Notice above)
shall vest;
(v)    If the Partnership achieves a TUR over the Performance Period that
exceeds the 50th percentile of the TURs of the component members of the
Partnership's Peer Group over the Performance Period, but is below the 75th
percentile of the TURs of the component members of the Partnership's Peer Group
over the Performance Period, the number of Phantom Units that shall vest shall
be determined by linear interpolation between 100% of the Target Number of
Phantom Units (as indicated in the Grant Notice above) and 150% of the Target
Number of Phantom Units (as indicated in the Grant Notice above);
(vi)    If the Partnership achieves a TUR over the Performance Period that is at
the 75th percentile of the TURs of the component members of the Partnership's
Peer Group over the Performance Period, a number of Phantom Units equal to 150%
of the Target Number of Phantom Units (as indicated in the Grant Notice above)
shall vest;
(vii)    If the Partnership achieves a TUR over the Performance Period that
exceeds the 75th percentile of the TURs of the component members of the
Partnership's Peer Group over the Performance Period, but is below the 90th
percentile of the TURs of the component members of the Partnership's Peer Group
over the Performance Period, the number of Phantom Units that shall vest shall
be determined by linear interpolation between 150% of the Target Number of
Phantom Units (as indicated in the Grant Notice above) and 200% of the Target
Number of Phantom Units (as indicated in the Grant Notice above); and
(viii)    If the Partnership achieves a TUR over the Performance Period that is
at or above the 90th percentile of the TURs of the component members of the
Partnership's Peer Group over the Performance Period, a number of Phantom Units
equal to 200% of the Target Number of Phantom Units (as indicated in the Grant
Notice above) shall vest.

4

--------------------------------------------------------------------------------

 

(b)    Partial Accelerated Vesting in Certain Circumstances. Subject to Section
4(c)(i) below, a portion of the Phantom Units equal to 100% of the Target Number
of Phantom Units (as indicated in the Grant Notice above) shall vest in full
upon the occurrence of any of the following events: (i) a termination of the
Participant's Service prior to the Measurement Date by reason of the
Participant's death or Disability or (ii) a Change in Control, provided that the
Participant has not incurred a termination of Service prior to such Change in
Control.
(c)    Forfeiture; Certain Terminations.
(i)     Notwithstanding the foregoing, but subject to Section 4(c)(ii) below, in
the event of a termination of the Participant's Service or the occurrence of a
Change in Control, as applicable, all Phantom Units that have not vested prior
to or in connection with such termination of Service or Change in Control shall
thereupon automatically be forfeited by the Participant without further action
and without payment of consideration therefor. Subject to Section 4(c)(ii)
below, no portion of the Phantom Units which has not become vested at the date
of the Participant's termination of Service or the Change in Control, as
applicable, shall thereafter become vested. For the avoidance of doubt, no
Phantom Units shall become vested pursuant to Section 4(b) above in the event of
a Change in Control following a termination of the Participant's Service.
(ii)    Notwithstanding Section 4(c)(i) above, in the event of a termination of
the Participant's Service at or after the one year anniversary of the
Performance Period Commencement Date but before the Measurement Date (A) as a
result of the Participant's Retirement or (B) by the Company, the Partnership or
one of their Affiliates without Cause, a portion of the Phantom Units shall not
be forfeited in connection with such termination of Service, but shall instead
remain outstanding and shall be eligible to vest on the Measurement Date in
accordance with this Section 4(c)(ii). In the event of such a termination of
Service, the number of Phantom Units that shall vest on the Measurement Date, if
any, shall be equal to the number of Phantom Units that would have vested under
Section 4(a) had the Participant remained in Service with the Company, the
Partnership or one of their Affiliates through the Measurement Date, multiplied
by a fraction, the numerator of which is the number of whole months of service
by the Participant during the Performance Period and the denominator of which is
the total number of whole months in the Performance Period.
(iii)     Effective as of the Measurement Date, any portion of the Phantom Units
that does not become vested in accordance with Section 4(a) or 4(c)(ii) above
shall automatically be forfeited by the Participant without further action and
without payment of consideration therefor.
(d)    Payment. Vested Phantom Units shall be subject to the payment provisions
set forth in Section 5 below.

5

--------------------------------------------------------------------------------

 

 
(e)    Definitions.
    
(i)    Retirement. For purposes of this Agreement, “Retirement” shall mean a
Participant's retirement from active Service (A) at or after age fifty-five (55)
with five (5) years of service recognized by the Company, the Partnership or the
applicable Affiliate, or (B) at or after age fifty (50) with eighty (80) points
(with “points” meaning the sum of the Participant's age and years of service
recognized by the Company the Partnership or the applicable Affiliate at the
time of retirement). The determination of the Committee as to an individual's
Retirement shall be conclusive on all parties.
 
(ii)     Performance Period. For purposes of this Agreement, “Performance
Period” means the period beginning on the Performance Period Commencement Date
(as indicated in the Grant Notice above) and ending on the Measurement Date (as
indicated in the Grant Notice above).
 
(iii)    TUR. For purposes of this Agreement, “TUR” means, as applicable, the
Partnership's or a member of the Peer Group's total unitholder return for the
applicable Performance Period calculated based on the change in the trading
price of the applicable units over the Performance Period and assuming the
reinvestment of all distributions paid on units during such period, all as
determined by the Committee in its discretion; provided, however, that (A)
except as set forth in clause (B) below, for purposes of calculating the
Partnership's TUR for any Performance Period, the initial unit price and the
final unit price, as applicable, as of any given date shall be equal to the Fair
Market Value (as defined in the Plan) as of such date, and (B) for purposes of
calculating the Partnership's TUR for any Performance Period that commences with
the date of the closing of the initial public offering of Units, the initial
unit price shall be equal to the initial public offering price of a Unit.
 
(iv)    Peer Group. For purposes of this Agreement, the “Peer Group” shall
consist of the companies listed on Schedule A hereto, provided, however, that
the Committee may make such changes and adjustments to the Peer Group from time
to time that it deems equitable or appropriate in its discretion as a result of
or to account for a Change in Control or any transaction described in Section
4(c) or 7(c) of the Plan or any similar or other extraordinary transaction that
may occur with respect a member of the Peer Group or a member of the Peer Group
ceasing to be a publicly traded company, which change(s) or adjustment(s) may
include, but are not limited to removing, replacing or adding additional members
to the Peer Group for all or any purposes under this Agreement.
 
5.Payment of Phantom Units and DERs.
(a)    Phantom Units. Unpaid, vested Phantom Units shall be paid to the
Participant in the form of Units in a lump-sum as soon as reasonably practical,
but not later than 45 days, following the date on which such Phantom Units vest.
Payments of any Phantom Units that vest in accordance herewith shall be made to
the Participant (or in the event of the Participant's death, to the
Participant's estate) in whole Units in accordance with this Section 5.

6

--------------------------------------------------------------------------------

 

(b)    DERs. Unpaid, vested DERs shall be paid to the Participant as follows: as
soon as reasonably practical, but not later than 45 days, following the date on
which a Phantom Unit and related DER vests, the Participant shall be paid an
amount in cash equal to the amount then credited to the DER Account maintained
with respect to such Phantom Unit.
(c)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no amounts payable under this Agreement shall be paid to the
Participant prior to the expiration of the 6-month period following his
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h)) (a “Separation from Service”) to the extent that the Company
determines that paying such amounts prior to the expiration of such 6-month
period would result in a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of the
applicable 6-month period (or such earlier date upon which such amounts can be
paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of the Participant's death), such amounts
shall be paid to the Participant.
6.Determinations by the Committee. Notwithstanding anything contained herein,
all determinations, interpretations and assumptions relating to the vesting of
the Phantom Units (including, without limitation, determinations,
interpretations, assumptions with respect to TUR and the methodology for
calculating TUR) shall be made by the Committee. In making such determinations,
the Committee may employ attorneys, consultants, accountants, appraisers,
brokers, or other persons, and the Committee, the Board, the Company, the
Partnership and their officers and directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee or the Board in good
faith shall be final and binding upon the Participant, the Company and all other
interested persons.
 
7.Tax Withholding. The Company and/or its Affiliates shall have the authority
and the right to deduct or withhold, or to require the Participant to remit to
the Company and/or its Affiliates, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant's
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the Phantom Units and the DERs. In
satisfaction of the foregoing requirement, unless otherwise determined by the
Committee, the Company and/or its Affiliates shall withhold Units otherwise
issuable in respect of such Phantom Units having a fair market value equal to
the sums required to be withheld. In the event that Units that would otherwise
be issued in payment of the Phantom Units are used to satisfy such withholding
obligations, the number of Units which shall be so withheld shall be limited to
the number of Units which have a fair market value (which, in the case of a
broker-assisted transaction, shall be determined by the Committee, consistent
with applicable provisions of the Code) on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.

7

--------------------------------------------------------------------------------

 

8.Rights as Unit Holder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant.
 
9.Non-Transferability. Neither the Phantom Units nor any right of the
Participant under the Phantom Units may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant (or any
permitted transferee) other than by will or the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company, the
Partnership or any Affiliate.
 
10.Distribution of Units. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to the Participant certificates evidencing Units
issued pursuant to this Agreement and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units issued pursuant to this
Agreement and all Units issued pursuant to book entry procedures hereunder shall
be subject to such stop transfer orders and other restrictions as the Company
may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities Exchange Commission, any stock exchange upon
which such Units are then listed, and any applicable federal or state laws, and
the Company may cause a legend or legends to be inscribed on any such
certificates or book entry to make appropriate reference to such restrictions.
In addition to the terms and conditions provided herein, the Company may require
that the Participant make such covenants, agreements, and representations as the
Company, in its sole discretion, deems advisable in order to comply with any
such laws, regulations, or requirements. No fractional Units shall be issued or
delivered pursuant to the Phantom Units and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.
 
11.Partnership Agreement. Units issued upon payment of the Phantom Units shall
be subject to the terms of the Plan and the terms of the Partnership Agreement.
Upon the issuance of Units to the Participant, the Participant shall,
automatically and without further action on his or her part, (i) be admitted to
the Partnership as a Limited Partner (as defined in the Partnership Agreement)
with respect to the Units, and (ii) become bound, and be deemed to have agreed
to be bound, by the terms of the Partnership Agreement.
 
12.No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Participant the right to be retained in the employ or
service of the Company or any Affiliate. Furthermore, the Company and its
Affiliates may at any time dismiss the Participant from employment or consulting
free from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or other written
agreement.

8

--------------------------------------------------------------------------------

 

13.Severablility. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended to conform to the applicable law or, if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.
 
14.Tax Consultation. None of the Board, the Committee, the Company nor the
Partnership has made any warranty or representation to Participant with respect
to the income tax consequences of the issuance of the Phantom Units, the DERs,
the Units or the transactions contemplated by this Agreement, and Participant
represents that he is in no manner relying on such entities or their
representatives for tax advice or an assessment of such tax consequences. The
Participant understands that the Participant may suffer adverse tax consequences
in connection with the Phantom Units and DERs granted pursuant to this
Agreement. The Participant represents that the Participant has consulted with
any tax consultants that the Participant deems advisable in connection with the
Phantom Units and DERs.
 
15.Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Board or the
Committee. Except as provided in the preceding sentence, this Agreement cannot
be modified, altered or amended, except by an agreement, in writing, signed by
both the Partnership and the Participant.
 
16.Lock-Up Agreement. The Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate, not to directly or
indirectly offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Units held by
him or her for such period, not to exceed one hundred eighty (180) days
following the effective date of the relevant registration statement filed under
the Securities Act in connection with such public offering, as such underwriter
shall specify reasonably and in good faith. The Company or the Partnership may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such 180-day period. Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by such underwriter or the Company or
Partnership to continue coverage by research analysts in accordance with FINRA
Rule 2711 or any successor rule.
 
17.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Phantom Units and DERs are granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

9

--------------------------------------------------------------------------------

 

18.Code Section 409A. None of the Phantom Units, the DERs or any amounts paid
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A of the Code. Nevertheless, to
the extent that the Committee determines that the Phantom Units or DERs may not
be exempt from (or compliant with) Section 409A of the Code, the Committee may
(but shall not be required to) amend this Agreement in a manner intended to
comply with the requirements of Section 409A of the Code or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to (a) exempt the Phantom Units or
DERs from Section 409A of the Code and/or preserve the intended tax treatment of
the benefits provided with respect to the Phantom Units or DERs, or (b) comply
with the requirements of Section 409A of the Code. To the extent applicable,
this Agreement shall be interpreted in accordance with the provisions of Section
409A of the Code. Notwithstanding anything in this Agreement to the contrary, to
the extent that any payment or benefit hereunder constitutes non-exempt
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
and such payment or benefit would otherwise be payable or distributable
hereunder by reason of the Participant's termination of Service, all references
to the Participant's termination of Service shall be construed to mean a
Separation from Service, and the Participant shall not be considered to have a
termination of Service unless such termination constitutes a Separation from
Service with respect to the Participant.
 
19.Adjustments; Clawback. The Participant acknowledges that the Phantom Units
are subject to modification and termination in certain events as provided in
this Agreement and Section 7 of the Plan. The Participant further acknowledges
that the Phantom Units, DERs and Units issuable hereunder are subject to
clawback as provided in Section 8(o) of the Plan.
 
20.Successors and Assigns. The Company or the Partnership may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and the
Partnership. Subject to the restrictions on transfer contained herein, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
 
21.Governing Law. The validity, construction, and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.
 
22.Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
 
 
[Signature page follows]

10

--------------------------------------------------------------------------------

 

 
The Participant's signature below indicates the Participant's agreement with and
understanding that this award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, in the event that there
are any inconsistencies between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control. The Participant further
acknowledges that the Participant has read and understands the Plan and this
Agreement, which contains the specific terms and conditions of this grant of
Phantom Units. The Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.
 
TESORO LOGISTICS GP, LLC,
a Delaware limited liability company
 
By: Tesoro Corporation
Its: Sole Member
 
 
By: __________________________________
Name:
Title:
 
 
TESORO LOGISTICS LP,
a Delaware limited partnership
 
By: Tesoro Logistics GP, LLC
Its: General Partner
 
By: __________________________________
Name:
Title:
 
 
“PARTICIPANT”
 
 
______________________________________
[Name]

11

--------------------------------------------------------------------------------

 

SCHEDULE A
PEER GROUP
Enbridge Energy Partners
NuStar Energy
Buckeye Partners
Sunoco Logistics Partners
Targa Resources Partners
Holly Energy Partners
Genesis Energy, LP
Magellan Midstream Partners
El Paso Pipeline Partners
TransMontaigne Partners
Global Partners
Martin Midstream Partners
 

12